R-796


    EATTORNEY            GENERAL
         QFTEXA~


                     September 18, 1947

Hon. C. H. Cavness         Opinion No. V-384
The State Auditor
Austin, Texas              Re: Authority of State
                               Auditor to payz%l-
                               aries from Item 10
                               of the appropriation
                               to the State Audi-
                               tor's Department in
                               Senate Bill 391,
                               50th Legislature.
Dear Mr. Cavnessr
         Your request for an opinion reads as fol-
lows:
         "I shallgreatly appreciate your
    o inion as to whether or not Sub-section
    1r:
      f, relating to 'Contingent Expenses',
    in the General Provisions of Senate Bill
    No. 391 (the Departmental Appropriation
    Bill) as passed by the 50th Legislature,
    means that salaries orwrges cannot be
    paid from Item 10 of the appropriation
    to the State Auditorts Department,"
          The Departmental Appropriation Bill&r the
State Auditor which was passed by the 50th Legisla-
ture reads, in part, as follows:
                             For the Years Ending
                         August 31,     August 31,
                              1948           1949
Maintenance and Miscel-
laneous
 9. Office Supplies, print-
     ing and binding, post-
     age, express, t&e-
     phone, telegraph, fur-
     niture and equipment
     bond premiums, travel-
     ing expense, and mis-
     cellaneous O...P.eOO $33,750aO0      $33,750.00
Hon. CO He Cavness, page 2 (V-384)


     10. Expense of audit-
         3ng revenues from
         Corporation Fran-
         chise Taxes, this to
         be by the State Audi-
         tor with operating
         budget to be approv-
         ed by the Legisla-
         tive Audit Committee..74,000.00   74,ooo.oo

           Total Maintenance
             and Mlscellan-
             eous Oe.eoOo     107,750.oo  107.750.00 -
     Ch. 400, Acts 50th Legislature, Regular Session
     1947, page 819, Vernon's Texas Session Law
     Service.
          Subdivision (14)f of the General Provisions
to this appropriation bill has a rider reading as fol-
lows:
          Yontingent Expenses. None of the
     funds hereinabove appropriated for 'con-
     tingent expenses' or 'maintenance and
     miscellaneous8 shall be used for the pay-
     ment of any salaries unless specifically
     authorized to be paid in the itemization
     under the contingent, maintenance and
     miscellaneous items hereinabove set out
     and designated therein as DsalariesD 'ex-
     tra help,' or sseasonable labor.s l
     Ch. 400 Acts 50th Legislature, R. S. 1947,
     page 934, Vernon's Texas Session Law Service.
          Item 10, although listed under the general
heading Ynaintenance and miscellaneous 'Iis not actu-
ally an appropriation for either "contingent expenses"
or %aintenance and miscellaneous", Subdivision (14)f
of the General Provisions of your appropriation bill
has reference to the wording of the "itemisationn rath-
er than to a general heading. The legislative intent
as expressed in item 10 fs clearly to the effect that
an audit be made of revenues from Corporation F'ran-
chise Taxes. This cannot be done without payment of
salaries. The appropriation of sufffcfent funds for
such an audit carries with it the implied authority to
pay the salaries of an auditor or auditors employed to
do the work., This was undoubtedly the intent of the
Legislature and that intent will be held to control.
--




     Hon. C. H. Cavness, page 3    (V-384)


     39 Tex. Jur. 166.
               We have heretofore ruled on a similar ques-
     tion in our Opinion No. v-368, a copy of which is here-
     with enclosed.
                         SUMMARY
               Item 10 of the General Depart-
          mental Appropriation Bill for the State
          Auditor as passed by the 50th Legisla-
          ture impliedly authorizes the use of
          such funds for the payment of salaries
          and it will control over the General
          Provisions contained in Subdivision
          (f) of Section 14 of the rider to said
          appropriation bill wherein the payment
          of salaries from funds appropriated for
          "maintenance and miscel1aneou.s~~
                                          expense
          is  rohibited.
          (19e7) Ch, 4oo Tth Legislature, R. S.
                           ernonls Texas Session
          Law Service, piges 819 and 938.
                                        Yours very truly,
                                   ATTORNEY GENERAL OFTEXAS



                                   BY
                                        Fag& Dickson
     FD:mw                              First Assistant


                                   py:Jl;c4


                                   ATTORNEY GENERAL